internal_revenue_service number release date index numbers ------------ ------------------------------------------ ----------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b03 plr-134892-18 date date legend ---------------- x --------------------------------------------- --------- sub ------------------------------------- ---------------------------------- state ------------- d1 d2 d3 d4 d5 d6 -------------------------- ---------------------- --------------------- --------------------- ------------------- ------------------ dear ----------- this letter responds to a letter dated date and subsequent information submitted on behalf of x by its authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to elect plr-134892-18 to treat sub as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code code and to elect to treat x and sub as associations taxable as corporations for federal tax purposes facts the information submitted states that sub was formed under the laws of state on d1 and elected to be an s_corporation on d3 x was formed under the laws of state on d2 and elected to be an s_corporation effective d4 on d5 x purchased all the stock of sub so that x became the sole shareholder of sub x represents that it intended to elect to treat sub as a qsub however x failed to timely file form_8869 qualified_subchapter_s_subsidiary election for sub on d6 sub and x converted from corporations to llcs which was intended to qualify as a reorganization under sec_368 however due to inadvertence sub and x did not elect to be treated as associations taxable as corporations by filing form_8832 entity classification election law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1361 provides that except as provided in regulations prescribed by the secretary for purposes of title_26 i a corporation that is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation as defined in sec_1361 if percent of the stock of the corporation is held by an s_corporation and the s_corporation elects to treat the corporation as a qsub plr-134892-18 sec_1_1361-3 of the income_tax regulations provides the time and manner of making a qsub election a taxpayer makes a qsub election for a subsidiary by filing form_8869 with the appropriate service_center sec_1_1361-3 provides that a qsub election cannot be effective more than two months and days prior to the date of filing sec_1_1361-3 provides that an extension of time to make a qsub election may be available under sec_301_9100-1 and sec_301_9100-3 sec_301_7701-3 of the income_tax regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is an entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-2 an eligible_entity with a single owner can elect either to be classified either as an association and thus a corporation under sec_301_7701-2 or as an entity separate from its owner sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is a partnership if it has two or more members or disregarded as an entity separate from its owner if it has a single owner to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in plr-134892-18 sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based on the facts and representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly x is granted an extension of time of one hundred twenty days from the date of this letter to elect to treat sub as a qsub effective d5 the election should be made for sub by filing form_8869 with the appropriate service_center with a copy of this letter attached a copy is enclosed for that purpose in addition x and sub are granted an extension of time to elect to be treated as associations as of d6 x and sub have one hundred twenty days from the date of this letter to file form_8832 with the applicable service_center to elect to be treated as an association for federal tax purposes as of d6 if these elections are made x will be treated as continuing to be an s_corporation from d6 and thereafter provided that x's subchapter_s_election is not otherwise terminated under sec_1362 likewise sub will be treated as a qsub from d5 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion concerning whether x is a valid s_corporation or whether sub is eligible to be a qsub this ruling is directed only to the taxpayer requesting it according to sec_6110 of the code this ruling may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination plr-134892-18 under a power_of_attorney on file with this office we are sending a copy of this letter to x's authorized representative sincerely associate chief_counsel passthroughs special industries by _____________________________ stacy l short senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
